Name: Commission Regulation (EEC) No 1585/82 of 21 June 1982 fixing for the 1982/83 marketing year the minimum price to be paid to producers and the amount of the production aid for certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 178/20 Official Journal of the European Communities 22. 6. 82 COMMISSION REGULATION (EEC) No 1585/82 of 21 June 1982 fixing for the 1982/83 marketing year the minimum price to be paid to producers and the amount of production aid for certain products processed from fruit and vegetables whereas, according to those criteria, the minimum price for Greece should be fixed at the levels set out below ; Whereas, as regards Greece, the said Article 103 lays down the criteria for fixing the amount of production aid ; Whereas, according to those criteria, the amount of the aid for Greece should be fixed at the levels set out below ; Whereas, because of the delay in fixing the aid and the minimum price for cherries for the 1982/83 marketing year, this Regulation should apply from the beginning of the marketing year for these products ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1118/81 (2), and in particular Article 3c thereof, Whereas, under Article 3a (3) of Regulation (EEC) No 516/77, the minimum price to be paid to producers is to be calculated for the Member States other than Greece on the basis of :  the minimum price in force during the preceding marketing year, and  the trend in production costs in the fruit and vege ­ table sector ; Whereas, according to those criteria, the minimum price should be fixed at the levels set out below in the Member States other than Greece ; Whereas Article 3b of the said Regulation laid down the criteria for fixing the amount of production aid ; whereas, according to those criteria, the amount of aid should be fixed at the levels set out below for the Member States other than Greece ; Whereas, as regards Greece, pursuant to Article 103 of the Act of Accession, the minimum price, adjusted to take account of the difference between the price level in Greece and the price level fixed for the other Member States, to be paid to Greek producers is to be established on the basis of prices paid in Greece to national producers , over the reference period defined in Article 1 of Council Regulation (EEC) No 41 /81 (3) ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1982/83 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for tomatoes intended for the manufacture of tomato concentrate shall be, per 100 kilograms net of tomatoes, ex grower :  9-878 ECU for the Member States other than Greece, and  7-056 ECU for Greece . 2. For the 1982/83 marketing year, the production aid referred to in Article 3a of Regulation (EEC) No 516/77 for tomato concentrates shall be the following amount for 100 kilograms, immediate packing included, of the following product : CCT heading No Description Quality Presentation ex 20.02 C Tomato concentrates Dry extract content : 28 % or more but less than 30 % Immediate packing of 1-5 kg or more 0) OJ No L 73, 21 . 3 . 1977, p . 1 . 0 OJ No L 118 , 30. 4. 1981 , p. 10 . O OJ No L 3, 1 . 1 . 1981 , p . 12. 22. 6. 82 No L 178/21Official Journal of the European Communities  45-53 ECU for the Member States other than Greece, and Common Customs Tariff shall be, per 100 kilograms immediate packing included :  6-65 ECU for the Member States other than Greece, and  33-49 ECU for Greece. Article 2  6-30 ECU for Greece. Article 31 . For the 1982/83 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for tomatoes intended for the manufacture of preserved whole peeled tomatoes and frozen whole peeled tomatoes falling within subheadings ex 20.02 C and ex 07.02 B of the Common Customs Tariff shall be, per 100 kilo ­ grams net of tomatoes, ex grower : 1 . For the 1982/83 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for tomatoes intended for the manufacture of tomato flakes falling within subheading ex 07.02 B of the Common Customs Tariff shall be, per 100 kilograms net of tomatoes, ex grower :  12-452 ECU for the Member States other than Greece, and  for the San Marzano variety :  16-516 ECU for the Member States other than Greece, and  9-103 ECU for Greece.  1 2-565 ECU for Greece ;  for the Roma and similar varieties :  12-452 ECU for the Member States other than Greece, and  9*103 ECU for Greece . 2. For the marketing year in question, the amount of production aid referred to in Article 3a of Regula ­ tion (EEC) No 516/77 for tomato flakes falling within subheading ex 07.04 B of the Common Customs Tariff shall be, per 100 kilograms immediate packing included :  160-00 ECU for the Member States other than Greece, and 2. For the marketing year in question, the produc ­ tion aid referred to in Article 3a of Regulation (EEC) No 516/77 for preserved whole peeled tomatoes and frozen whole tomatoes falling within subheadings ex 20-02 C and ex 07.02 B of the Common Customs Tariff shall be, per 100 kilograms immediate packing included :  117-69 ECU for Greece: Article 4  for the San Marzano variety :  18-74 ECU for the Member States other than Greece, and 1 . For the 1982/83 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for tomatoes intended for the manufacture of tomato juice falling within heading ex 20.07 of the Common Customs Tariff shall be, per 100 kilograms net of tomatoes, ex grower :  10-295 ECU for the Member States other than Greece, and  16-61 ECU for Greece,  for the Roma and similar varieties :  13-58 ECU for the Member States other than Greece, and  12-85 ECU for Greece.  7-238 ECU for Greece . 3 . For the 1982/83 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for tomatoes intended for the manufacture of non-whole preserved peeled tomatoes and non-whole frozen peeled toma ­ toes shall be, per 100 kilograms net, ex grower :  10-295 ECU for the Member States other than Greece, and 2. For the marketing year in question, the amount of production aid referred to in Article 3a of Regula ­ tion (EEC) No 516/77 for tomato juice falling within heading ex 20.07 of the Common Customs Tariff shall be, per 100 kilograms of product, immediate packing included, with a dried extract content of 5 % or more but less than 7 % :  10-08 ECU for the Member States other than Greece, and  7-530 ECU for Greece.  10-08 ECU for Greece. 4. For the marketing year in question, the produc ­ tion aid referred to in Article 3a of Regulation (EEC) No 516/77 for non-whole preserved peeled tomatoes and non-whole frozen peeled tomatoes falling within subheadings ex 20.02 C and ex 07.02 B of the This amount shall be multiplied by . the coefficient 0-65 to obtain the amount in respect of tomato juice with a dried extract content of 3-5 % or more but less than 5 % . No L 178/22 Official Journal of the European Communities 22. 6. 82  26*704 ECU for Greece.The products referred to in the first subparagraph may be described otherwise than as tomato juice. Article 5 2. For the marketing year in question the produc ­ tion aid referred to in Article 3a of Regulation (EEC) No 516/77 for peaches in syrup falling within subhea ­ ding ex 20.06 B of the Common Customs Tariff shall be, per 100 kg, immediate packing included :  22-77 ECU for the Member States other than Greece, and  16-34 ECU for Greece. 1 . For the 1982/83 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for tomatoes intended for the manufacture of tomato juice falling within subheading ex 20.02 C of the Common Customs Tariff shall be, per 100 kilograms net of tomatoes, ex grower :  9-878 ECU for the Member States other than Greece, and Article 7  7-056 ECU for Greece. 2. For the marketing year in question, the produc ­ tion aid referred to in Article 3a of Regulation (EEC) No 516/77 for tomato juice falling within subheading ex 20.02 C of the Common Customs Tariff shall be :  per 100 kilograms of product, immediate packing included, with a dried extract content of 7 % or more but less than 8 % :  15-48 ECU for the Member States other than Greece, and 1 . For the 1982/83 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for Williams pears intended for the manufacture of Williams pears preserved in syrup falling within subheading ex 20.06 B of the Common Customs Tariff shall be 34-536 ECU per 100 kilograms net of Williams pears, ex grower. 2. For the marketing year in question, the produc ­ tion aid referred to in Article 3a of Regulation (EEC) No 516/77 for Williams pears preserved in syrup falling within subheading ex 20.06 B of the Common Customs Tariff shall be, per 100 kilograms, immediate packing included :  23-44 ECU for the Member States other than Greece, and  11-39 ECU for Greece,  per 100 kilograms of product, immediate packing included, with a dried extract content of 8 % or more but less than 10 % :  18-21 ECU for the Member States other than Greece, and  23-44 ECU for Greece.  13-39 ECU for Greece, Article 8  per 100 kilograms of product, immediate packing included, with a dried extract content of 10 % or more but less than 12% :  19-5 ECU for the Member States other than Greece, and  14-34 ECU for Greece . The abovementioned products may be described otherwise than as tomato juice. 1 . For the 1982/83 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for hard cherries and other sweet cherries intended for the manufacture of hard cherries and other sweet cherries preserved in syrup falling within subheading ex 20.06 B of the Common Customs Tariff shall be 77-788 ECU per 100 kilograms net of hard cherries and other sweet cher ­ ries, ex grower. 2. For the marketing year in question, the produc ­ tion aid referred to in Article 3a of Regulation (EEC) No 516/77 for hard cherries and other sweet cherries, stoned and preserved in syrup, falling within subhea ­ ding ex 20.06 B of the Common Cusoms Tariff shall be, per 100 kilograms, immediate packing included :  34-46 ECU for the Member States other than Greece, and Article 6 1 . For the 1982/83 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for peaches intended for the manufacture of peaches in syrup falling within subheading ex 20.06 B of the Common Customs Tariff shall be, per 100 kilograms net of peaches, ex grower :  35-65 ECU for the Member States other than Greece, and  32-61 ECU for Greece . This amount shall be multiplied by the coefficient 0-90 to obtain the aid in respect of unstoned hard cherries and other sweet cherries, preserved in syrup. 22. 6. 82 Official Journal of the European Communities No L 178/23 Article 9 Article 10 1 . The aid provided for in Articles 1 to 9 in respect of Greece shall be applicable to all production of processed products obtained from produce grown in Greece. 2 . Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member States paying the processing aid that the minimum price has been paid to producers. 1 . For the 1982/83 marketing year, the minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers for Morello cher ­ ries itended for the manufacture of Morello cherries preserved in syrup falling within subheading ex 20.06 B of the Common Customs Tariff shall be, per 100 kilograms net of Morello cherries, ex grower :  87-39 ECU for the Member States other than Greece, and  76-015 ECU for Greece. Article 11 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. 2. For the marketing year in question, the produc ­ tion aid referred to in Article 3a of Regulation (EEC) No 516/77 for Morello cherries, stoned and preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff shall be, per 100 kilograms, immediate packing included :  30-31 ECU for the Member States other than Greece, and It shall apply with effect from :  30-31 ECU for Greece.  2 May 1982 for hard cherries and other sweet cher ­ ries preserved in syrup,  20 May 1982 for Morello cherries preserved in syrup,  1 July 1982 in respect of products processed from tomatoes and peaches in syrup,  15 July 1982 in respect of Williams pears preserved in syrup. This amount shall be multiplied by the coefficient 0-83 to obtain the aid in respect of unstoned Morello cherries preserved in syrup. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 June 1982. For the Commission Poul DALSAGER Member of the Commission